
	
		III
		110th CONGRESS
		1st Session
		S. RES. 403
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mr. Hagel (for himself
			 and Mr. Nelson of Nebraska) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Boys Town on its 90th
		  anniversary celebration.
	
	
		Whereas on Wednesday, December 12, 2007, Boys Town
			 celebrates the 90th anniversary of the date Father Flanagan founded Boys Town
			 to serve hurting children and their families;
		Whereas Father Flanagan’s legacy, Boys Town, is a beacon
			 of hope to thousands of young people across the Nation;
		Whereas in 2006 nearly 450,000 children and families found
			 help through the Boys Town National Hotline, including 34,000 calls from youth
			 where hotline staff intervened to save a life or provide therapeutic
			 counseling, and nearly 1,000,000 more children were assisted through outreach
			 and training programs;
		Whereas Boys Town continues to find new ways to bring
			 healing and hope to more children and families;
		Whereas new programs at Boys Town seek to increase the
			 number of children assisted and bring resources and expertise to bear on the
			 problems facing our Nation’s children; and
		Whereas Boys Town’s mission is to change the way America
			 cares for children and families by providing and promoting a continuum of care
			 that strengthens them in mind, body, and spirit: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 heartfelt congratulations to the Boys Town family on the historic occasion of
			 its 90th anniversary; and
			(2)extends its
			 thanks to the extraordinary Boys Town community for its important work with our
			 Nation’s children and families.
			
